DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 10, the “ASTM D2979-01” has been incorporated into the language of the claim; however, the standard of measurement based on ASTM may change over time. Thus, it is found indefinite to include such a recitation in the claimed language. 
	With respect to claims 15 and 16, the “ASTM D 1894-08” has been incorporated into the language of the claims; however, the standard of measurement based on ASTM may change over time. Thus, it is found indefinite to include such a recitation in the claimed language.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 depends from claim 1, and claim 1 claims the presence of a tackifying agent in the non-slip layer; however, claim 9 claims that the non-slip layer is “non-tacky”. Claim 9 is found to broaden the scope of claim 1. It is important to note that the original disclosure discloses two distinct and different embodiments, with respect to tackiness, one such embodiment is a non-slip layer which has “no tack” but another which has “low level of tackiness”.  In the present claims, claim 1 chooses to claims the use of “tackifying agent”; thus, the claimed non-slip layer, inevitably, has some level of tackiness, and as such, it cannot be a “non-tacky”. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0231707 to Pahl et al. (hereinafter Pahl) in view of U.S. Patent No. 3,402,034 to Schnabel.
Both references have been submitted in the IDS filed on 07/09/2019.

With respect to claim 1, Pahl teaches an abrasive article such as a sandpaper comprising a backing layer having opposed first and second major surfaces, an adhesive make coat on the second major surface (i.e. claimed first major surface), abrasive particles at least partially embedded in the make coat thereby defining an abrasive surface, and an exposed non-slip layer on the first major surface (i.e. claimed second major surface) comprising at least a base resin and a tackifying resin (Pahl, abstract, [0003]-[0006], [0008], [0039], and Figure). 
Pahl teaches that there is “at least” one base resin in the non-slip layer, wherein the base resin includes materials such as natural and synthetic rubbers, such as synthetic polyisoprene, butyl rubbers, polybutadiene, block copolymers such as polystyrene-polysiroprene-polystyrene or SIS, and more (Pahl, [0030]) which would read on the claimed “elastomer” component.  Pahl, also, discloses polyamides as one example of a base resin (Pahl, [0030]), and considering the fact that Pahl teaches that “at least” one base resin is used, it would be obvious and well within the scope of a skilled artisan, prior to the effective filing date of the claimed invention, to have utilized more than one component disclosed under the category of base resin. Thus, the use of a combination of a synthetic rubber and polyamide is well within the scope of a skilled artisan. Additionally, it is to be noted that according to MPEP 2144.06 “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Moreover, Pahl teaches that the non-sip layer comprises at least one tackifying resin (Pahl, [0033]). Pahl discloses that the backing material is flexible (Pahl, [0012]).
Thus, Pahl discloses all of the claimed features and components as claimed in claim 1 with the exception of, specifically, disclosing a “dimer acid polyamide” even though the reference recognizes the use of polyamides, in general, in the disclosed non-slip layer. 
Schnabel discloses coated abrasive products in sheet form which are resistant to heat build-up and curling having a backing consisting of a flexible sheet of self-bonded linear polyethylene fibers, and wherein the backing is impregnated with a resin which is a combination of an epoxy resin, polyamide, and long chain polyester, and wherein abrasive grains are attached to the backing through the use of an adhesive (Schnabel, col. 1, lines 10-19). Schnable discloses that the polyamide component of the resin is a condensation polymer of dimerized unsaturated fatty acids (Schnabel, col. 3, lines 29-32) and that said polyamide component flexibilizes the resin (Schnabel, col. 3, lines 49-51). Moreover, Schnable discloses that their resin provides a non-skid surface on the underside of the backing (Schnabel, col. 4, lines 58-64; Figure 4).
Therefore, it is evidenced that Schnabel is drawn to the same field of art and specifically, discloses an advantage/benefit in using a polyamide component, which is a condensation polymer of dimerized unsaturated fatty acids, in a resin used in impregnating a sheet or backing, and that said resin provides a non-skid surface on the “underside” of the backing. The “underside” of the backing reads on the claimed second major surface.
Thus, it would have been obvious to a person having ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the non-slip layer material of Pahl to include not only polyamides, which is disclosed by Pahl, but in fact, a polyamide which is a condensation polymer of a dimerized unsaturated fatty acids as that disclosed by Schnabel motivated by the fact that a polyamide which is a product of a condensation polymer of a dimerized unsaturated fatty acids flexibilizes the material which is equivalent to the non-slip layer material of Pahl especially since Schnabel discloses that this resin results in a non-skid surface on the underside of the backing of a coated abrasive article.

With respect to claim 2, the combination of Pahl in view of Schnabel renders the claim obvious; this is in particular because Pahl teaches the use of “at least” one base resin of materials such as natural and synthetic rubbers and more in the non-slip layer (Pahl, [0030]).

With respect to claim 3, Pahl discloses synthetic rubbers such as styrene-butadiene rubber or SBR, polystyrene-polyisoprene-polystyrene rubber or SIS, and more (Pahl, [0030]).

With respect to claim 4, the combination of Pahl in view of Schnabel renders the claim obvious; this is in particular because Pahl teaches the use of at least one base resin such as polystyrene-polyisoprene-polystyrene rubber in the non-slip layer (Pahl, [0030]). Pahl, additionally, discloses that the base resin or resins may comprises at least about 10 wt% of the non-slip coating layer (Pahl, last five lines of [0032]). This disclosure, although does not specify the concentration of the polystyrene-polyisoprene-polystyrene rubber or SIS in the resin, would render it obvious that the concentration of the component including the elastomer within the non-slip coating, as disclosed, has overlapping with the claimed range, and it is noted that overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Assuming arguendo that polyamides are also disclosed in the category of base resin by Pahl, it is noted that while the base resin can be at low as 10wt%, and while it was rendered obvious that the use of a combination of two of the materials listed under base resin is rendered obvious by Pahl, then it would be expected that the disclosed concentration renders the claimed one obvious because the disclosed one can be at least 10 wt%.

With respect to claim 5, the combination of Pahl in view of Schnabel renders the claim obvious; this is because the combination of references renders it obvious to utilize a dimer acid polyamide in a non-slip coating layer of a coated abrasive article, and Pahl discloses that the base resin, which could comprise both polyamides as well as synthetic rubbers such as polystyrene-polyisoprene-polystyrene rubber or SIS, is present in the non-slip coating is an amount of at least 10 wt%. Therefore, it would have been obvious to a person having ordinary skill in the art, prior to the effective filing date of the claimed invention, to have optimized the concentration of dimer acid polyamide to an amount which would have, at least, overlapping with the claimed amount of between about 15% and about 75% by weight, motivated by the fact that the polyamide condensation has the effect of flexibilizing the resin or the material of a non-slip coating, as that taught by Schnabel, and therefore, it would have been well within the scope of a skilled artisan to have modified/controlled the flexibility level through the concentration of the dimer acid polyamide with the aim of optimizing flexibility for the intended use and end use application, and motivated by the fact that according to MPEP 2144.05 “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

With respect to claim 6, the combination of references is seen to render the claim obvious; this is because considering the fact that the use of a combination of dimer acid polyamide and styrene-isoprene-styrene has been made obvious through the use of the combination of references (see rejection of claim 1 above), and considering the fact that Schnabel discloses a specific motivation as to why one of ordinary skill in the art would be motivated to use dimer acid polyamide, which is for the purpose of flexibilizing the non-slip or non-skid layer, obtaining the workable range of the concentrations, and specifically the proportion of dimer acid polyamide in relation t styrene-isoporene-styrene, would have been well within the scope of a skilled artisan through routine experimentation with the aim of imparting the optimum flexibility to the non-slip layer and based on the end use application, and considering the fact that according to MPEP 214405 “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

With respect to claim 7, the combination of references is seen to render the claim obvious; this is in particular because Pahl discloses the use of an effective amount of tackifying resin, i.e. tackifying agent, and that by an effective amount, it is meant an amount sufficient to satisfactorily provide the non-slip properties disclosed (Pahl, [0033]). Also, Pahl discloses that by effective amount, it is meant an amount that is lower than a threshold level that would cause the non-slip coating layer to be a conventional pressure-sensitive adhesive (Pahl, [0033]). With respect to properties, Pahl, additionally, discloses average coating weight of at least 10 grams per square meter and a glass transition temperature of at elast about -80 degrees Celsius (Pahl, [0024] and [0026]). Therefore, it would have been obvious to a person having ordinary skill in the art, prior to the effective filing date of the claimed invention, to have obtained a workable range of the concentration of the tackifying agent to be within or having at least an overlapping with the claimed range of between about 10 wt% to about 25 wt% motivated by the fact that the amount depends on the properties and that the non-slip coating layer of Pahl has some properties similar or overlapping with the ones disclosed in the original disclosure of the present Application under examination.  According to MPEP 2144.05 “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	With respect to claim 8, the combination of references renders the claim obvious; this is in particular because Pahl teaches that the tackifying agent is a C5 to C9 tackifier resin (Pahl, [0034]).

	With respect to claim 9, the combination of references renders the claim obvious; this is in particular because Pahl teaches that the non-slip coating layer may have no tack (Pahl, [0020]).

	With respect to claim 10, the combination of references renders the claim obvious; this is in particular because Pahl teaches that the non-slip coating layer has an average peak level of no greater than 300 grams using a 10 second dwell time and a probe removal speed of 1 cm/s (Pahl, [0020]). It is important to note that regardless of the standard of measurement, the reference renders the claimed characteristic obvious; nevertheless, and assuming arguendo that this is not found persuasive, it is noted that while the combination of references renders the claimed non-slip coating layer and its composition obvious, any characteristics claimed to have been attributed from said non-slip coating layer is expected to follow from the non-slip coating layer of the combination of references. 

	With respect to claim 11, the combination of references renders the claim obvious; this is in particular because Pahl teaches that the non-slip coating may comprises an adhesion to itself that is less than cohesive strength of the non-slip coating itself, and further may have an adhesion to itself that is less than the two-bond adhesive strength; additionally, Pahl discloses that by the “two-bond” adhesive strength it is meant the adhesive strength between non-slip coating and the backing layer to which the non-slip coating layer is applied (Pahl, [0021]). Moreover, Pahl teaches when non-slip coating is folded over onto itself, the areas of the surface of the non-slip coating that come into contact with each other can be released from each other without experiencing cohesive failure of the non-slip layer, and without having any portion of non-slip coating layer detach from backing layer (Pahl, [0021]).
	Nevertheless, the recitation of claim 11 is taken to be a characteristic which is expected to follow from the non-slip coating layer of the combination of references.

	With respect to claim 12, the combination of references renders the claim obvious; this is in particular because Pahl teaches that the non-slip coating layer has an average thickness of at least about 10 microns, at least about 20 microns, and even at least about 25 microns which overlaps with the claimed range of at least about 0.2 mils (i.e. about 5.08 microns) and no greater than about 50 mils (i.e. about 1270 microns).   MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	With respect to claim 13, the combination of references renders the claim obvious; this is in particular because Pahl teaches a coating weight of at least about 10 grams per square meter (Pahl, [0026]).  MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	With respect to claim 14, the combination of references renders the claim obvious; this is in particular because Pahl teaches that the non-slip coating layer may be “continuous”, discontinuous, and/or applied in random, irregular, or repeating patterns (Pahl, [0029]). Moreover, Pahl teaches that the non-slip coating layer is in the outer surface opposite the abrasive particles (Pahl, at least Figure, and throughout the reference). Furthermore, Pahl teaches that the non-slip coating layer may occupy “at least” about 25%, or even at least about 90% of the surface area of the back side of the backing (Pahl, [0029]); thus, clearly suggesting that the non-slip coating layer is a uniform layer because “at least” 90% includes a 100% of the back side.

	With respect to claim 15, the combination of references is seen to render the claim obvious; this is in particular because Pahl teaches an average peak static coefficient of friction of at least about 1 gram when measured according to ASTM D 1894-08 (Pahl, [0019]).

	With respect to claim 16, the combination of references render the claim obvious; this is in particular because Pahl teaches an average kinetic coefficient of friction of at least about 0.75 grams when measured according to ASTM D 1894-08 (Pahl, [0019]).

	With respect to claim 17, the combination of references renders the claim obvious; this is in particular because the combination of references renders the claimed non-slip coating composition and its intended use, i.e. in a coated abrasive article such as sandpaper, obvious; therefore, the claimed characteristic of a relative hot-metl adhesion of the non-slip coating layer generating an axial force of -18 Newtons, preferably in the range -15 Newtons to -5 Newtons, at 80°C obvious due to the fact that substantially similar compositions cannot have mutually exclusive characteristics.  

	With respect to claim 18, the combination of references renders the claim obvious; this is in particular because Pahl teaches that the non-slip coating layer may be continuous, discontinuous, and/or applied in random, irregular, or repeating patterns such as dots and stripes (Pahl, [0029]); additionally, Pahl teaches that the non-slip coating may comprise a textured or patterned surface (Pahl, [0028]). Thus clearly suggesting that the non-slip coating layer can have a rough or randomly textured surface. Furthermore, Pahl teaches that the adhesion of non-slip coating layer to itself is not build significantly over time, and as such, if abrasive article is folded over onto itself such that areas of the surface of the non-slip layer come into contact with each other, abrasive article may later be readily unfolded by separating the contacted surface areas of non-slip coating layer without damaging non-slip coating or backing layer (Pahl, [0023]).

	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731